DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 01/04/2022:
	Claims 1-5 are pending.
	Claims 6-16 are withdrawn from further consideration.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Regarding claim 2 line 4-5, the Examiner suggests “defined in at least two wall extensions…” read “defined in the at least two wall extensions…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (JPH11206481).
Regarding claim 1, Adachi teaches a build unit (Abstract: housing body 3 housed inside an outer box 2), comprising: 
a build chamber (housing body 3; Figure 1); 
at least two datum apertures (screw hole 29; Figure 18) defined in at least two opposing side walls of the build chamber (see screw hole 29 on side plate 5 in Figure 18); and 
at least two alignment posts (screw 40; Figure 18) extending from respective opposing sides of a lift system (see 40 extending from shaft support plates 17 in Figure 18) that seat within the datum apertures to couple the lift system to the build chamber (“The side plate 5 can be positioned with respect to the shaft support plate 17. Thereafter, as shown in FIG. 18, the housing 3 is fully fixed to the shaft support plate 17 by tightening the screw 40 from the screw hole 29 into the screw hole 27 of the shaft support plate 17 from the inside of the housing 3”- see pg. 5 line 9-11), and to align the lift system in a first coordinate direction relative to the build chamber (“holes 29 and the screw holes 27 are easily aligned with each other, and the fixing work by the screw 40 is facilitated”- see pg. 6 line 9-10 and annotated Figure 18 below), wherein the first coordinate direction is orthogonal to a carriage axis of the lift system (see annotated Figure 5 and 6 below).

    PNG
    media_image1.png
    626
    386
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    653
    920
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Adachi teaches the build unit of claim 1. However, Adachi fails to teach the build unit of claim 1 comprising: at least two wall extensions of the build chamber extending a respective side wall below a bottom of a lowest level of a build platform, wherein the at least two datum apertures are defined in at least two wall extensions of the build chamber; and at least one locking fastener coupling the lift system to the build chamber to lock the alignment in the first coordinate direction.
Claim 4 would be allowable because it is dependent on claim 2.
Regarding claim 3, Adai teaches the build unit of claim 1. However, Adachi fails to teach the build unit of claim 1 comprising: an alignment gasket coupled to a build platform of the lift 
Regarding claim 5, Adai teaches the build unit of claim 1. However, Adachi fails to teach the build unit of claim 1 comprising: a motor; a set of gears rotatably coupled to the motor; and a screw driveshaft rotatably coupled to the gears, wherein activation of the motor causes the gears to rotate the screw driveshaft to move a build platform coupled to guide shafts in a third coordinate direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.M./       Examiner, Art Unit 1743                                                                                                                                                                                                 

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743